DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 34, drawn to a method for capturing a vascular filter, classified in A61B 8/0841, with a cross-reference to A61B 2090/3925;

II.	Claim 63-65, drawn to a system for ultrasound guidance, classified in A61B 34/20, with a cross-reference to A61B 8/12;

III.	Claims 66-76, drawn to a system for delivering a vascular filter, classified in A61F 2/011, with a cross-reference to A61B 8/12, 2090/3925, 2090/3784, and 2034/2063.

The inventions are independent or distinct, each from the other because:

Invention I relates to each of II and III as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  See MPEP § 806.05(e).  In this case, both conditions are met: (1) the process is practiced by a materially different apparatus, including but not limited to: the retrieval device or a filter which does not include a hub, or where the placement of the echogenic markers are not located on struts, or with a computer system that is not programmed to simultaneously view a three-dimensional image from a prior acquisition session; and (2) each of the apparatuses as claimed can be used to practice other and materially different processes, such as being employed for placement of a vascular filter, rather than retrieval.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, both subcombinations have separate utility such as (1) II being used with an IVUS 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their divergent classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)  the prior art applicable to one invention would not likely anticipate or render obvious another invention;


	While there is some overlap among the identified classification, searching each of the three inventions will overall be drawn to different fields and require different search syntax, as relevant to items (a)-(c).  The prior art applicable to either of the systems will not likely apply to method of introducing a retrieval device through a percutaneous access site and performing removal by visualizing each of the echogenic markers within the “capture zone,” as required in claim 34.  The prior art applicable to invention II will not likely apply to the specific filter delivery system of III, nor will the structure of the filter delivery system apply to processing the images for simultaneous comparison to previously-acquired images.  Each of the distinct inventions have numerous disclosed features which could introduce additional burden or exacerbate the reasons identified at a later stage in prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793